Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the amendment filed 6/15/2021.  Claims 1, 5-6, 11, 17 are withdrawn from consideration as being drawn to non-elected invention; claim 2 is amended; and claim 7 is cancelled.  Accordingly, claims 1-6 and 8-17 are currently pending in the application.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vanessa Perez-Ramos on 8/3/2021 (cf. interview summary).

Claims 1, 5, 6, 8, 11, 15, and 17: cancelled.
Claim 12:
Replace “comprising an organic solvent and the surface-modified nanodiamond described in claim 11” after “liquid dispersion” (line 1) and before “.” (line 2) with “according to claim 2, wherein R1
It is noted that an obviousness-type double patenting rejection over claims in copending application no. 16/965,418, is not set forth in view of the earlier filing date of present application and obviousness-type double patenting rejection being the only one pending in the current application.

Statement of Reasons for Allowance

Present claims are allowed over the closest prior art for the following reasons -
The present claims are directed to a nanodiamond liquid dispersion comprising 
surface-modified nanodiamond in a concentration of 0.001 to 10 mass%, having a structure in which a surface of nanodiamond particle is modified with a group represented by formula I or formula II wherein R1 represents an aliphatic hydrocarbon group having 6 or more carbon atoms,
organic solvent in a content of 90 mass% or greater; and 
the surface modified nanodiamond and the organic solvent being present in a total content of 95 mass% or greater.

The closest prior art of record do not teach a nanodiamond liquid dispersion comprising surface-modified nanodiamond wherein R1 in formula I or formula II represents an aliphatic hydrocarbon group having 6 or more carbon atoms in combination with an organic solvent in a content of 90 mass% or greater, and surface modified nanodiamond and the organic solvent being present in a total content of 95 mass% or greater.
In light of the above, it is clear that rejections of record are untenable and thus the present claims are passed to issue.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARUNA P REDDY whose telephone number is (571)272-6566.  The examiner can normally be reached on 8:30 AM to 5:00 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 

/KARUNA P REDDY/Primary Examiner, Art Unit 1764